DETAILED ACTION
Claim Objections
Claim 1 is objected to because, in the last line, it should read "when said first securing means is secured to said second securing means."  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

REJECTION BASED ON LAVINE
Claims 1, 5-8 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,797,529 to Lavine in view of US Patent 7,617,956 to Sabbah.
Regarding claim 1, Lavine discloses a configurable bag comprising: a main bag compartment defined by a foldable bag body (see main body in Fig. 1A) configurable (i.e. capable of being configured) between at least a first configuration (Fig. 1A) and a second configuration (Fig. 5A) via a folding of said bag body, said main bag compartment being accessible via a closable opening (23) disposed in said foldable bag body when in said first configuration; and a first securing means (32a) and a second securing means (32b) affixed to said bag body, wherein said first securing means and said second securing means are disposed out of position for connection when said bag body is in said first configuration, and wherein said first securing means and said 
Regarding claim 5, Lavine discloses a first strap and a second strap (44a-b), said first strap being secured to a relative top end of said bag body and removably securable to a relative bottom end of said bag body (Fig. 1C), and said second strap being secured to said relative bottom of said bag body and removably securable to said relative top of said bag body (Fig. 1C).
Regarding claim 6, Lavine discloses wherein said first strap includes a top affixed end and a bottom removable end (top end is affixed (i.e. attached) and bottom end is removable), and said second strap includes a top removable end and a bottom affixed 
Regarding claim 7, Lavine discloses wherein said first strap and said second strap are desirably secured to said relative top end and said relative bottom end of said bag body when in said first configuration, and desirably secured to each other when in said second configuration (the straps are capable of being secured in these configurations as claimed).
Regarding claim 8, Lavine discloses wherein said first strap and said second strap extend from a relative back of said bag body when in said first configuration (Fig. 1C).
Regarding claim 12, Lavine discloses wherein said first configuration is a backpack (Fig. 1C).
Regarding claim 13, Lavine discloses wherein said second configuration is a messenger bag (the configuration in Fig. 5A is capable of being a messenger bag, depending on the length of the strap).
Claims 3-4, 14 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lavine and Sabbah, further in view of US Published Application 2009/0117300 to Thompson.
Regarding claim 3, Lavine discloses at least one additional storage compartment (28) that is separately accessible via at least one closable opening (30) when said bag body is in said first configuration and said second configuration.  Lavine fails to disclose the storage compartment being removable.  However, Thompson discloses a similar 
Regarding claim 4, the combination from claim 3 discloses wherein said at least one additional and removable storage compartment is a first storage compartment and a second storage compartment (see multiple storage compartments in Thompson, Fig. 11B).  The combination fails to disclose where the storage compartments would be located.  However, placing the first storage compartment and said second storage compartment on a single side of said bag body in said first configuration, and on two opposing sides in said second configuration would have been obvious because doing so only involves a mere rearrangement of known parts (i.e. rearranging the movable compartments).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, the combination from claim 3 discloses wherein said second configuration is a messenger bag (Lavine - either of the configurations in Figs. 5A or 6A can be considered a messenger bag, depending on the length of the straps) wherein said main bag compartment is closed and a first storage compartment (a compartment attached via Thompson's MOLLE attachment) is a primary storage unit.
Regarding claim 17, the combination from claim 3 discloses wherein at least one of said first storage compartment and said second storage compartment is removably attached to the main bag compartment via a plurality of straps (Thompson’s MOLLE attachment).
.
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lavine and Sabbah, further in view of US Patent 5,540,364 to Krieger.  Lavine fails to disclose a belt.  However, Krieger discloses a belt (16) attached to a lower portion of a pack with a belt attachment means (zipper 78), said belt further having a belt connection means (20, 22) to secure a first side of said belt to a second side of said belt when said belt is wrapped around a user.  It would have been obvious to one of ordinary skill in the art to have included a belt in Lavine to provide additional support and to better distribute the load of the pack.  In the combination, the belt would be attached to the bottom of the back panel.

REJECTION BASED ON ROPPONGI
Claims 1-2 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2009-0201965 to Roppongi in view of Sabbah.
Regarding claim 1, Roppongi discloses a configurable bag comprising: a main bag compartment defined by a foldable bag body configurable between at least a first configuration (Fig. 6) and a second configuration (Fig. 7) via a folding of said bag body, said main bag compartment being accessible via a closable opening (opening closed by zipper 9) disposed in said foldable bag body when in said first configuration; and a first securing means (one half of zipper fastener 8 – Figs. 4, 6) and a second securing 
Regarding claim 2, Roppongi discloses wherein said first securing means is a first side panel (connecting panel carrying one half of zipper 8 – Figs. 4, 6) extending from a first longitudinal side of said bag body; and said second securing means is a second side panel (connecting panel carrying other half of zipper 8 – Figs. 4, 6) extending from a second longitudinal side of said bag body, wherein said first longitudinal side of said bag body is opposite said second longitudinal side of said bag body (Figs. 4, 6), and wherein said bag body is securable in said second configuration when said bag body is folded upon itself, and said first side panel is secured to said second side panel (Fig. 7; English Translation, Detailed Description para. 0007).
.
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument that the prior art fails to disclose the new claim language, see the new rejections based on Lavine/Sabbah and Roppongi/Sabbah.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734